Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al ‘058
in combination with Lee et al ‘255 and Palimar et al (Study of the Aluminum Oxide Doped Zinc Oxide
Thin Films Prepared by Thermal Evaporation Technique,2012; herein referred to as Palimar) and
Thomson et al (US 9653655) (IDS) and Hsu et al (US 2006/0250072) and  (Suzuki et al (US 2009/0014712)
With respect to claim 1 both Sasaki et al l teach a method for forming a INGaP based light
emitting diode (LED), comprising: providing a p-type ohmic contact, a p-type substrate in contact with
the p-type ohmic contact, a p-type confinement layer on the p-type substrate, a GalnP emission layer
“46”on the p-type confinement layer “48” and an n-type confinement layer on the emission layer;
Sasaki eta also teach a similar layered structure similar materials (see abstarctfig.10 and related
Description)
 Sasaki et al do not teach forming a transparent zinc oxide n-type contact layer directly on the
n-type confinement layer as a replacement for a current spreading layer, a III-V contact layer and an n-type ohmic contact. Lee et al’ 255 teach ZnO layer “106” directly on confinement layer 105”. It would
have been obvious to one of ordinary skill in the art to modify Sasaki et al directly

to obtain excellent characteristics (see abstract an summary).
With respect to amended claim 1, the modified invention Sasaki et al as modified by teaching
of Lee et al would have method of making LED, when in an n-type ohmic contact, wherein the p-type
ohmic contact and the n-type contact layer are the only structures providing electrode layers to the
light emitting diode (LED).
With respect to amended claim 1, Sasaki et al do not teach forming a transparent zinc oxide n-type contact layer by atomic layer deposition (ALD). Hsu et al’072 teach forming a transparent zinc
oxide n-type contact layer by atomic layer deposition (ALD) (see para 0015, 0025, 0029). It would have 
been obvious to one of ordinary skill in the art to form transparent ZnO by ALD because Hsu et al 072
teach MOCVD or ALD art recognized equivalents to form ZnO.
With respect to claims 1-6 forming p-type confinement layer “504”and n-ty confine layer ‘506 with  same thickness for GaInP based light emitting devices  is well known in the art ( Suzuki et al (US 2009/0014712) see para 0105 and fig.5)
With respect to claim 2, Lee et al ‘255 teach the method, wherein then-type zinc oxide contact
layer “06”includes A1 doped zinc oxide (para 0062).
With respect to claim 3, Sasaki et al do not teach the method, wherein forming the transparent
zinc oxide n-type contact layer includes forming the transparent zinc oxide n-type contact layer to a
thickness of between about 200 nm to about 700 nm.
With respect to claim 4, Sasaki teach the method, wherein the LED is produces red light
because of same materials as disclosed instant invention.
With respect to claim 5, Sasaki does not teach the method, wherein forming
the transparent zinc oxide n-type contact layer includes forming an amorphous phase.
With respect to claim 6, Sasaki et al teach the method, wherein the

With respect to claim 7 Sasaki et al teach method for forming a InGaP based light emitting
diode (LED) comprising the steps of: forming a p-type ohmic contact on one side of a p-doped substrate;
forming a p-type confinement layer “44”on a side opposite to the p-type ohmic contact; forming an
emission layer “46”on the p-type confinement layer; forming an n-type confinement layer “48" on the
emission layer “46” fig.10 in Sasaki et al)
Sasaki et al do not teach forming an n-type contact layer on the n-type confinement layer, the
n-type confinement layer including a single unitary layer configured to function as all of a current
spreading layer, a III-V contact layer, and an n-type ohmic contact. Sasaki et al do not teach forming a
transparent zinc oxide n-type contact layer directly on the n-type confinement layer as a replacement
for a current spreading layer, a III-V contact layer and an n-type ohmic contact. Lee et al’ 255 teach ZnO 
layer “106” directly on confinement layer 105”. It would have been obvious to one of ordinary skill in
the art to modify both Sasaki et al directly forming ZnO on the confinement layer to reduce number of
processing steps by avoiding additional layers to obtain excellent characteristics(see abstract an
summary). The modified invention of Sasaki et al as modified by teaching Lee et al would inherently
the an n-type ohmic contact, wherein the p-type ohmic contact and the n-type contact layer are the only
structures providing electrode layers to the light emitting diode (LED).
With respect to amended claim 7, the modified invention Sasaki et al as modified by teaching
of Lee et al would ha have method of making LED, when in an n-type ohmic contact, wherein the ptype ohmic contact and the n-type contact layer are the only structures providing electrode layers to
the light emitting diode (LED).
With respect to amended claim 7, Sasaki et al do not teach forming a transparent zinc oxide ntype contact layer by atomic layer deposition (ALD). Hsu et al ’072 teach forming a transparent zinc
oxide n-type contact layer by atomic layer deposition (ALD) (see para 0015,0025,0029). It would have

teach MOCVD or ALD art recognized equivalents to form ZnO.
With respect to claim With respect to claims 7-15 forming p-type confinement layer “504”and n-ty confine layer ‘506 with  same thickness for GaInP based light emitting devices  is well known in the art ( Suzuki et al (US 2009/0014712) see para 0105 and fig.5)
With respect to claim 8, Sasaki et al do not teach the method, wherein forming the n-type
contact layer includes forming the n-type contact layer of a II-VI type material.
With respect to claim 9, Sasaki et al do not teach the method, wherein the II-VI material
includes ZnO. Lee et al teach ZnO as single layer on confinement layer”105”
With respect to claim 10, Sasaki et al do not teach the method, wherein the n-type contact layer
includes a doped form of transparent II-VI material. Lee et al teach doped ZnO layer”106”
With respect to claim 11, Lee et al teach the method, wherein a dopant included in the doped
form is selected from the group consisting of Al, B, Ga, and In. (see abstract)
With respect to claim 12, Sasaki et al do not teach the method, wherein the forming of the ntype contact layer includes forming the n-type contact layer between about 200 nm to about 700 nm in
thickness.
With respect to claim 13, Sasaki et al teach the method, wherein the p-type confinement layer
and the n-type confinement layer include about a same thickness (fig.10 in Sasaki et al).
With respect to claim 14, Sasaki et al teach the method, wherein the LED includes a red LED (
see fig.10 in Sasaki et al).
With respect to claim 15, Sasaki et al teach a method of forming a InGaP based red light
emitting diode (LED), comprising the steps of: forming a p-type ohmic contact in direct contact with a ptype substrate; forming a p-type confinement layer directly on the p-type substrate on a side opposite

symmetrically disposed relative to the emission layer(see fig.10 in Sasaki et al)
Sasaki et al do not teach forming transparent II-VI n-type amorphous contact layer formed
directly on the n-type confinement layer and configured to function as all of a current spreading layer, a
III-V contact layer and an n-type ohmic contact. Sasaki et al do not teach forming
a transparent zinc oxide n-type contact layer directly on the n-type confinement layer as a replacement
for a current spreading layer, a III-V contact layer and an n-type ohmic contact. Lee et al’ 255 teach
ZnO layer “106” directly on confinement layer 105”. It would have been obvious to one of ordinary skill
in the art to modify Sasaki et al directly form  Zno on the confinement layer to reduce number of
processing steps by avoiding additional layers to obtain excellent characterstics(see abstract an
summary).
With respect to amended claim 15, the modified invention Sasaki et al as modified by teaching
of Lee et al would ha have method of making LED, when in an n-type ohmic contact, wherein the p-
type ohmic contact and the n-type contact layer are the only structures providing electrode layers to
the light emitting diode (LED).
With respect to amended claim 15, Chen et al or Sasaki et al do not teach forming a
transparent zinc oxide n-type contact layer by atomic layer deposition (ALD). Hsu et al’ 072 teach
forming a transparent zinc oxide n-type contact layer by atomic layer deposition (ALD)(see para
0015,0025,0029). It would have been obvious to one of ordinary skill in the art to form transparent
ZnO by ALD because Hsu et al 072 teach MOCVD or ALD art recognized equivalents to form ZnO.
With respect to claims 17-20, forming p-type confinement layer “504”and n-ty confine layer ‘506 with  same thickness for GaInP based light emitting devices  is well known in the art (Suzuki et al (US 2009/0014712) see para 0105 and fig.5)

With respect to claim 16, Sasaki et al do not teach the method, wherein the forming of
transparent II-VI n-type amorphous contact layer includes forming ZnO.
With respect to claim 17, Sasaki et al do not teach the method, wherein a doping element is
deposited on the transparent II-VI n-type amorphous contact layer and then annealed to cause diffusion
of the doping element into the transparent II-VI n-type amorphous contact layer.
With respect to claim 18, Sasaki et al do not he method, wherein the transparent II-VI n-type
amorphous contact layer includes a thickness between about 200 nm and about 700 nm.
With respect to claim 19, Sasaki et al teach the method, wherein the n-type confinement layer
and the p-type confinement layers are formed to about a same thickness(see fig.10 in Sasaki et al)
With respect to claim 20, Sasaki et al teach the method, wherein the n-type
confinement layer and the p-type confinement layer are formed with III-V materials (see fig.10 in Sasaki et al).
With respect to claims 5, 15, 17, 18 Palimar et al teach forming amorphous ZnO layer. It would
have been obvious to one of ordinary skill in the art to further modify the modified invention of
Sasaki et al as modified by teaching Lee et al because forming amorphous layer easy to form with low
cost manufacturing method (pa.1777 and page 1775 col.1, para .1)
With respect to claims 3, 12, 18 Lee et al’255 teach forming ZnO thin film with desired
thicknesses (para 0029, 0052) but do not specify any range of thicknesses. Palimar teach forming thin
ZnO film for transparent electrode is between 200nm to 700 nm (page 1775, col.2, par 1). It would have
been obvious to one of ordinary skill in the art to further modify the invention of Sasaki et al
al as modified by teaching O Lee et al. because Palimar et al teach forming ZnO film with thickness is
suitable for device fabrication.
Response to Arguments

7 and 15 have been amended to recite that the confinement layers are symmetrical and have a
substantially similar thickness. Sasaki contemplates a p-type clad 44 and a n-type clad 48. The n-type
clad 48 is configured to both provide n-type cladding for an active layer 46 of a semiconductor layer 40,
but also to provide current spreading (Sasaki, at [0065]). As a result, the n-type clad 48 is disclosed
as being 2 micrometers thick (Sasaki, at [0068]). The p-type clad 44, on the other hand, does not need to
spread current and is only contemplated as being approximately 1 micrometer thick (Sasaki, at [0073]).
As a result, the configuration contemplated by Sasaki is directed to a n-type clad 48 having differing
dimensions relative to the p-type clad 44, and thus to asymmetrical n-type clad 48 and p-type clad 44.
As a result, Sasaki fails to teach or suggest at least the n-type and p-type confinement layers being
symmetrically disposed relative to the emission layer. However such argument is not valid. Sasaki et al
basically relied on InGaP based material to form LEDS. So the argument is irrelevant. It is noted that one
can not show nonobviousness by attacking references individually, where the rejections are based on
combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck &
Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that “Sasaki et al. do not teach forming a transparent zinc oxide c-type contact layer directly on the n-type ohmic contact”. Therefore, because Sasaki et al do not teach or suggest the claimed zinc oxide element of Applicants’ claims, Sasaki et al. can not be relied upon to meet the limitation of “forming a transparent zinc oxide n-type contact layer by atomic
layer deposition (ALD) directly on the n-type confinement layer”, as recited in amended claim 1. Claims 7
and 15 have been amended to reflect similar subject matter. Arguments are not relevant.  It is noted
that one cannot show nonobviousness by attacking references individually, where the rejections are
based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re
Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

However Lee et al is relied only on teaching of ZnO layer “106” directly on confinement layer 105”. So the argument is irrelevant. It is noted that one cannot show nonobviousness by attacking references individually, where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375
(Fed. Cir. 1986)
Applicant argues that Palimar does not teach forming ZnO n-type contact layer by ALD directly on n-type confinement layer. However Palimar relied on teaching of doped amorphous ZnO not on forming on particular device layer.  Applicant argues that Palimar does not teach a GaInP emission layer on the p-type confinement layer and an n-type confinement layer on the emission layer, the n-type and p-type confinement layers have substantially a same thickness to be symmetrically disposed relative to the emission layer. However Palimar relied on teaching of doped amorphous ZnO not on forming on particular device layer. Arguments are not relevant.  It is noted that one cannot show nonobviousness by attacking references individually, where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re
Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues Thompson et al. does not teach or suggest at least “the n- type and p-type confinement layers have substantially a same thickness to be symmetrically disposed relative to the emission layer,” Therefore, Thompson et al cannot be relied upon to meet the limitation of “forming a transparent zinc oxide n-type contact layer by atomic layer deposition (ALD) directly on the n-type confinement layer’. However Thomson is relied on the teaching of ZnO as current confinement layer not 
based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re
Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argue that Hsu et al. fails to teach or suggest “a GaInP emission layer on the p-type confinement layer and an n-type confinement layer on the emission layer, the n-type and p-type confinement layers have substantially a same thickness to be symmetrically disposed relative to the emission layer’, as recited in claims However Hsu et al is only relied only on how transparent conductive layer in general formed by atomic layer deposition but not device layers thicknesses . It is noted that one cannot show nonobviousness by attacking references individually, where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Arguments are not relevant.  It is noted
that one cannot show nonobviousness by attacking references individually, where the rejections are
based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re
Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to claims 1-15, 17-20, forming p-type confinement layer “504”and n-ty confine layer ‘506 with  same thickness for GaInP based light emitting devices  is well known in the art ( Suzuki et al (US 2009/0014712) see para 0105 and fig.5)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8 am to 4.30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        
.